Exhibit 99.1 Report to: Entrée Gold Inc. Ann Mason Project Resource Estimate Document No. 1055270200-REP-R0001-05 Report to: Entrée Gold Inc. ANN MASON PROJECT RESOURCE ESTIMATE January 2010 Prepared by “Original document, version 05 signed by Robert Morrison, Ph.D., MAusIMM (CP)” Date January 26, 2010 Robert Morrison, Ph.D., MAusIMM (CP). Reviewed by “Original document, version 05t signed by Jeff Wilson, P. Geo.” Date January 26, 2010 Jeff Wilson, P. Geo. Authorized by “Original document, version 05, signed by Jeff Wilson, P. Geo.” Date January 26, 2010 JW/vc Jeff Wilson, P. Geo. 330 Bay Street, Suite 900, Toronto, OntarioM5H 2S8 Phone: 416-368-9080Fax: 416-368-1963 REVISION HISTORY REV.
